Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 1 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 2 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 3 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 4 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 5 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 6 of 56
   Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 7 of 56



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19 cv-2379 (KBJ)
     v.


DONALD F. MCGAHN, II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                                  Exhibit 1
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 8 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 9 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 10 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 11 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 12 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 13 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 14 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 15 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 16 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 17 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 18 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 19 of 56
   Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 20 of 56



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19 cv-2379 (KBJ)
     v.


DONALD F. MCGAHN, II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                                  Exhibit 2
       Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 21 of 56



                                     THE WHITE HOUSE
                                         WASHINGTON

                                          May 20, 2019


The Honorable Jerrold Nadler
Chairman
Committee on the Judiciary
United States House of Representatives
Washington, D.C. 20515

Dear Chairman Nadler:

       I write in further reference to the subpoena issued by the Committee on the Judiciary of the
United States House of Representatives (the "Committee") to Donald F. McGahn II on April 22,
2019. My previous letter, dated May 7, 2019, informed you that Acting Chief of Staff to the
President Mick Mulvaney had directed Mr. McGahn not to produce the White House records
sought by the subpoena because they remain subject to the control of the White House and
implicate significant Executive Branch confidentiality interests and executive privilege.
Accordingly, I asked that the Committee direct any request for such records to the White House.
The subpoena also directs Mr. McGahn to appear to testify before the Committee at 10:00 a.m. on
Tuesday, May 21, 2019.

       The Department of Justice (the "Department") has advised me that Mr. McGahn is
absolutely immune from compelled congressional testimony with respect to matters occurring
during his service as a senior adviser to the President. See Memorandum for Pat A. Cipollone,
Counsel to the President, from Steven A. Engel, Assistant Attorney General, Office of Legal
Counsel, Re: Testimonial Immunity Before Congress of the Former Counsel to the President (May
20, 2019). The Department has long taken the position across administrations of both political
parties that "the President and his immediate advisers are absolutely immune from testimonial
compulsion by a Congressional committee." Immunity of the Former Counsel to the President
from Compelled Congressional Testimony, 31 Op. O.L.C. 191, 191 (2007) (quoting Assertion of
Executive Privilege with Respect to Clemency Decision, 23 Op. O.L.C. 1, 4 (1999) ( opinion of
Attorney General Janet Reno)); Immunity of the Counsel to the President from Compelled
Congressional Testimony, 20 Op. O.L.C. 308, 308 (1996). That immunity arises from the
President's position as head of the Executive Branch and from Mr. McGahn's former position as
a senior adviser to the President, specifically Counsel to the President.

        There is no question that the position of Counsel to the President falls within the scope of
the immunity. The three previous opinions cited above directly addressed the immunity of Counsel
to the President: Harriet Miers was a former Counsel to President George W. Bush, Beth Nolan
was the current Counsel to President Clinton, and Jack Quinn was the current Counsel to President
Clinton. Accordingly, Mr. McGahn cannot be compelled to appear before the Committee because
"[s]ubjecting a senior presidential advisor to the congressional subpoena power would be akin to
requiring the President himself to appear before Congress on matters relating to the performance
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 22 of 56
   Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 23 of 56



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19 cv-2379 (KBJ)
     v.


DONALD F. MCGAHN, II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                                  Exhibit 3
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 24 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 25 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 26 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 27 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 28 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 29 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 30 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 31 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 32 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 33 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 34 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 35 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 36 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 37 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 38 of 56
   Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 39 of 56



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19 cv-2379 (KBJ)
     v.


DONALD F. MCGAHN, II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                                  Exhibit 4
       Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 40 of 56



     quinn emanuel            trial lawyers | washington, dc
     1300 I Street NW, Suite 900, Washington, District of Columbia 20005-3314 | TEL (202) 538-8000 FAX (202) 538-8100




                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (202) 538-8120

                                                                                                  WRITER'S EMAIL ADDRESS
                                                                                         williamburck@quinnemanuel.com


May 20, 2019


VIA E-MAIL

The Honorable Jerrold Nadler
Chairman
United States House of Representatives
Committee on the Judiciary
Washington, DC 20515-6216
HJUD.Correspondence@mail.house.gov


Dear Chairman Nadler,

I am in receipt today of two documents provided by the White House Counsel’s Office: first, a
letter from the Honorable Pat A. Cipollone, the current Counsel to the President of the United
States, informing me that the President has directed that my client, Donald F. McGahn, not
appear at the Committee’s hearing scheduled for tomorrow, Tuesday, May 21, 2019, at 10:00am
EDT; and second, a memorandum from the Honorable Steven A. Engel, Assistant Attorney
General for the Office of Legal Counsel at the Department of Justice, to Mr. Cipollone advising
him that Mr. McGahn, as a former senior advisor to the President, is immune from compelled
congressional testimony.

As you know, OLC performs the vital role of providing legal advice to the President and
executive branch agencies. Consistent with that advice as reflected in Mr. Engel’s
memorandum, the President has unambiguously directed my client not to comply with the
Committee’s subpoena for testimony. As with the subpoena for documents, Mr. McGahn again
finds himself facing contradictory instructions from two co-equal branches of government. The
direction from the President finds further support in Mr. Engel’s detailed and persuasive
memorandum. Under these circumstances, and also conscious of the duties he, as an attorney,
owes to his former client, Mr. McGahn must decline to appear at the hearing tomorrow.

Mr. McGahn understands from your prior correspondence that the Committee would vote to hold
him in contempt should he not appear tomorrow and the House of Representatives may follow
suit. While we disagree with the Committee’s position and hope it will instead seek an
accommodation with the White House, Mr. McGahn also must honor his ethical and legal

     quinn emanuel urquhart & sullivan, llp
     LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE C ITY
     LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
       Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 41 of 56




obligations as a former senior lawyer and senior advisor to the President. In short, it is our view
that the Committee’s dispute is not with Mr. McGahn but with the White House.

Mr. McGahn remains obligated to maintain the status quo and respect the President’s instruction.
In the event an accommodation is agreed between the Committee and the White House, Mr.
McGahn will of course comply with that accommodation.


Sincerely,



William A. Burck


cc: Honorable Doug Collins, Ranking Member

Enclosures




                                                 2
   Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 42 of 56



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19 cv-2379 (KBJ)
     v.


DONALD F. MCGAHN, II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                                  Exhibit 5
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 43 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 44 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 45 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 46 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 47 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 48 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 49 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 50 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 51 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 52 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 53 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 54 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 55 of 56
Case 1:19-cv-02379-KBJ Document 22-2 Filed 08/26/19 Page 56 of 56
